Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 24, 2009                                                                                               Marilyn Kelly,
                                                                                                                     Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
  137804                                                                                                 Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                        Justices
            Plaintiff-Appellee,
  v                                                                  SC: 137804
                                                                     COA: 287617
                                                                     Wayne CC: 07-012277-01-FC
  KENT DOUGLAS WELLS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 8, 2008
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         HATHAWAY, J., not participating. Justice Hathaway recuses herself and will not
  participate in this case as she was the presiding trial court judge. See MCR 2.003(B).




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 24, 2009                   _________________________________________
           d0217                                                                Clerk